DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires that the apparatus includes an “electronic evaluation unit,” wherein the “electronic evaluation unit is designed for ascertaining the shape, size and/or length of an irradiated region in which intensities that exceed a specifiable threshold value have been captured with the optical detector array in a spatially resolved manner.  This limitation renders the claim indefinite.  It is not clear what is the nature of the “electronic evaluation unit.”  Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). 
In this case there is no description of what structures would or would not perform the features of the claimed “electronic evaluation unit.”  What exactly does it mean that the “unit” is “designed” to achieve features such as ascertaining shapes?  The specification merely recites what this unit does, without embellishment as to what would achieve all of these functions.  The “electronic evaluation unit” is effectively a black box that achieves many different functions, and this renders the claim indefinite because there is not any structure described that would achieve these functions.  Applicant is directed to MPEP 2173.05 (g) for more discussion on functional limitations and indefiniteness.  The scope of what is claimed cannot be ascertained from the specification.  
In this case, there is no algorithm or steps that would allow a general purpose computer to perform the very specific results now claimed.  It is not entirely clear also if this is a general purpose computer or not.  What is claimed is a device that achieves a function, without meaningful details to explain the device.   
Each of claims 2-9 depends from claim 1 and is therefore also indefinite.  

Claim 1 recites the limitation "and, in the process, the irradiated region extends from-the surfaces of particles of the powdery material which the laser beam which is operated with reduced power during the adjustment, strikes a partial region of the irradiated region."  There is insufficient antecedent basis for this limitation in the claim. The nexus between the claimed “apparatus” and the claimed “process” is not clear.  No “process” is defined prior to this.  It  appears that applicant may be attempting to claim a manner of using an apparatus, rather than the device itself, however, this is not clear either.  Is this a part of the “design” of the electronic evaluation unit?   
Each of claims 2-9 depends from claim 1 and is therefore also indefinite.  



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, it is noted that the scope of the claim cannot be ascertained.  See rejections above under 35 USC 112, second paragraph.  
Claim 1 requires an electronic evaluation unit that is “designed for ascertaining the shape, size and/or length of an irradiated region in which intensities that exceed a specifiable threshold value have been captured with the optical detector array in a spatially resolved manner and, in the process, the irradiated region extends from-the surfaces of particles of the powdery material which the laser beam, which is operated with reduced power during the adjustment, strikes a partial region of the irradiated region that is arranged in the direction of powdery particles accelerated towards a workpiece surface, in which the particles heated by the laser beam move divergently.”   
 There is no description in the specification as to how this is to be achieved.  The specification merely recites the  or “design” of the “electronic evaluation unit” without any algorithms or structures that would allow the skilled artisan to achieve what is now claimed.  Is the “electronic evaluation unit” a general purpose computer?  If so this is not specified, and there is no algorithm or procedure to explain to a skilled artisan how to generate the functions claimed.  Is the “electronic evaluation unit” something other than a general purpose computer, by the limitations of the “design” of the unit?  If so there is no special structure identified that distinguishes this unit from a generic computer. 
When the claim is considered against the specification as a whole, it is not clear to a skilled artisan that applicant had possession of the claimed invention.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.  Applicant is directed to MPEP 2161.01 and 2181.
Each of claims 2-9 depends from claim 1 and is also not adequately described.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,046,426 A (hereinafter “Jeantette”).
Regarding claim 1, the examiner that the claim is written in Jepson format (“wherein the improvement comprises”; see MPEP 2129 and  37 CFR 1.75(e)).  The structures prior to the Jepson clause are considered to be prior art.  
Jeantette teaches an apparatus that delivers powder which is melted by a laser to form a net shape three dimensional object (see SUMMARY, Figs 111, 7, and 8).  Jeantette teaches that the apparatus may be used for the process known as laser engineered net shaping (first full paragraph of col 9).  The system of Jeantette in Figs 7 and 8 and embellished in cols. 5-7 meets all the structure limitations of the powder flow means, the arrangement above the work surface, energy beam that is aligned, and device for alignment of the powder feed.
Jeantette further teaches that the device includes a powder flow sensor using a diode laser (see col. 6 and Fig 5).  The laser is a “linear beam” as described in claim 1.  The system includes a sensor P which has photodiodes to measure forward signals with a “large area detector,” and backscattered signals with smaller detector (col. 6), thus meeting the limitation of a “optical detector array” as claimed.  Jeantette teaches that the sensor uses light scattering (col 6), meeting the limitation of capturing intensities of radiation in a spatially resolved manner.   
Jeantette teaches that an optical pyrometer is aligned coaxially with the laser beam (see col. 8).  The optical pyrometer is disclosed as employing time-derived thermal imaging (see col 8).  Jeantette teaches that the optical pyrometer is used for closed-loop process control (col 8).  Jeantette teaches that the pyrometer detects variations in the melt pool of the work by frequencies (col. 8).
Jeantette teaches that the system includes a computer process control in order to control the various components (col 9).  Jeantette teaches that this system monitors the temperature of the stage at deposition, and volumetric exposure (col. 10).  Jeantette teaches that the power of the laser is controlled as needed (col. 10).  Jeantette teaches that a powder flow sensor also adjusts the powder flow as needed (cols. 10-11).  Jeantette teaches a triangulation system T used for positional sensing, and delivering feedback (cols 8-9).  Thus the computer process control of Jeantette meets all of the functions of controlling the powder flow, adjusting the laser power, and adjusting the alignment of the feed based on feedback from an optical pyrometer as well as triangulation system T.
Regarding the limitations of “and, in the process, the irradiated region extends from-the surfaces of particles of the powdery material which the laser beam, which is operated with reduced power during the adjustment, strikes a partial region of the irradiated region that is arranged in the direction of powdery particles accelerated towards a workpiece surface, in which the particles heated by the laser beam move divergently” this appears to be a manner of operating the apparatus, rather than a structure of the apparatus itself.  Jeantette is believed to include all of the structure of the apparatus claimed, and the manner of operating it is not considered to distinguish over Jeantette.
Regarding claim 2, Jeantette teaches to use a laser with wavelength falling in the claimed range (col. 9).  
Regarding claim 3 Jeantette teaches that the flow sensor includes a light source 26 which may be an LED or incandescent lamp  (col. 6), as opposed to the laser used to melt the powder.
Regarding claim 4, Jeantette teaches controlling the laser power (see cols. 10-11).
Regarding claim 5, Jeantette teaches that the deposition head contains a Z-axis control capable of moving the deposition in head (col. 11).  This structure meets all structure limitations of the claimed apparatus wherein the light source is movable in order t o measure the region in which the powdery material meets.  
Regarding claims 6-7, the computer process control of Jeantette meets all of the structural limitations of the electronic evaluation unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeantette in view of US 20170087666 A1 (hereinafter “Sassaki”). 
Regarding claims 8-9. Jeantette is applied as stated in the rejections under 35 USC 102.  
Jeantette does not teach wherein the apparatus includes a system with powder feed alignment means.  
Sasaki teaches a system for freeform fabrication (See SUMMARY OF THE INVENTION, and Figs. 1-6).  Sasaki teaches a powder flow and energy beam are used to deposit material (Figs 1-6, claim 1).  Sasaki teaches that the apparatus includes an adjuster that adjusts the shape or position of the powder spot that is sent thru the nozzle (see claim 1,  First Embodiment, Second Embodiment).  Sasaki teaches that this includes driving units. Driver, and controller (See Second Embodiment).  Sasaki teaches that the invention controls spot position and shape of powder ejected in order to control the molten pool (See Apparatus Operation).  
It would have been obvious to one of ordinary skill in the art at time of invention to have combined the powder adjustment means taught by Sasaki (claims 1-8, Figs 1-6), in order to achieve a better control over the spot position and shape as taught by Sasaki (See Apparatus Operation).  The combination of known elements in order to yield predictable results would have been an obvious matter to the skilled artisan. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734